DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1 and 6 are rejected.
Claims 2-5 and 7-15 are withdrawn from consideration.

Election/Restrictions
Claims 2-5 and 7-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2021.

Information Disclosure Statement
The information disclosure statements submitted on November 16, 2022 was considered by the examiner.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive because the sulfur atoms in formula (I-2) only have to bound to R6, there is no requirement that the sulfur atoms have to be bound to the same carbon atom in the ring defined in R6.  See for instance Mack (US 4,259,731), which discloses antimony mercaptocarboxylic acid esters having the formula I 

    PNG
    media_image1.png
    716
    523
    media_image1.png
    Greyscale
.
In the formula I when R1 and R2 are linked together in an alkylene ring having from 3 to 8 carbon atoms the sulfur atoms may be joined to the same carbon atom or they may be joined to another carbon atom in the alkylene ring (see the compound 

    PNG
    media_image2.png
    143
    472
    media_image2.png
    Greyscale
disclosed in Example 17 of Mack, which is representative of the compound 

    PNG
    media_image3.png
    586
    708
    media_image3.png
    Greyscale
disclosed in the attached NPL document Antimony mercaptocarboxylic acid esters of US 4,269,731, 12 pages, patented 05-1981.
For the above reasons, the rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (Schemes 1-5 from “Syntheses, structures, and complexation of cis and trans-cycloheptane-1,2-diyl-fused crown thioethers ([12]ansS4)”, Heteroatom Chemistry, 2011, Vol. 22, Issues 3-4, pp. 388-396, 3 pages) and the rejection of claims 1 and 6  under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 639079-39-3, Database REGISTRY [online], Retrieved from: STN International, Entered STN, Jan. 19, 2004, with partial English translation are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (Schemes 1-5 from “Syntheses, structures, and complexation of cis and trans-cycloheptane-1,2-diyl-fused crown thioethers ([12]ansS4)”, Heteroatom Chemistry, 2011, Vol. 22, Issues 3-4, pp. 388-396, 3 pages).
Ishii et al. disclose the following compound in Schemes 1-5 on pages 1-3 

    PNG
    media_image4.png
    184
    253
    media_image4.png
    Greyscale
.  This compound corresponds to the claimed compound having formula (I-2), wherein R1 is a straight chain alkylene group having 2 carbons and R6 represents 
    PNG
    media_image5.png
    62
    52
    media_image5.png
    Greyscale
.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 639079-39-3, Database REGISTRY [online], Retrieved from: STN International, Entered STN, Jan. 19, 2004, with partial English translation.
CAS Registry No. 639079-39-3 discloses

    PNG
    media_image6.png
    246
    573
    media_image6.png
    Greyscale

This compound corresponds to the claimed compound having formula (I-2), wherein R1 is 
    PNG
    media_image7.png
    54
    111
    media_image7.png
    Greyscale
and R6 represents 
    PNG
    media_image8.png
    55
    41
    media_image8.png
    Greyscale
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawaguchi et al. (JP 2014-208605 A) disclose a fluorene compound useful as a resin additive having the following formula:

    PNG
    media_image9.png
    939
    1037
    media_image9.png
    Greyscale
(see claims 1-5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699